DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
2.	Claims 34 and 49-55 are pending and examined. 
Election/Restrictions
3.	Applicant’s election without traverse of Group II, claims 34-38 in the reply filed on August 15, 2022 is acknowledged.  In the instant amendments, Applicant canceled claims 35-38 and added new claims 49-55.  Given that the new claims would have been included in the elected group, they are examined herein. 
Claim Objections
4.	Claim 34 is objected to because of the following informalities.  The use of the term “the nucleotide sequence” in the preamble, in combination with the term “a nucleotide sequence,” in part (b), introduces ambiguity in the claim language.  The claim should be amended to recite, for example, “A recombinant DNA molecule comprising the nucleotide sequence of SEQ ID NO: 9 or the complete complement thereof.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 49 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 49 is drawn to the recombinant DNA molecule of claim 34, wherein the molecule is derived from cotton event MON 88701.  Claim 49 merely recites the source of the DNA molecule of claim 34, but introduces no further structural limitations to said molecule.  Claim 49 thus encompasses the exact same structure as claim 34, and for that reason fails to property further limit the claim from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter
8.	Claims 50 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New claims 50 and 51 are drawn to the recombinant molecule of claim 1 further comprising SEQ ID NO: 12, nucleotides 1-1127, 5332-6369 of SEQ ID NO: 10, or any fragment of at least 24 contiguous nucleotides of said fragments of SEQ ID NO: 10.  
The specification and Figures describe SEQ NO: 10 as the full-length sequence of cotton event MON 88701 and SEQ ID NO: 9 as the transgene portion of said event.  SEQ ID NO: 12 represents a primer complementary to the 3’ region of the cotton genomic DNA flanking the transgene (see Fig. 1 and Brief Description of the Sequences on pages 6-8 of the specification).  The relative orientation of the nucleic acid sequences of the transgene and the flaking regions is fixed and uniquely characterizes the event (see page 9, lines 18-23). 
	The scope of the new claims, however, is much broader than the described DNA molecules.  For example, they would encompass a combination of SEQ ID NO: 9 or its complement and any contiguous 24 nucleotides of the recited fragments of SEQ ID NO 10, in any relative orientation to each other and separated by any other DNA sequences.  In addition, in the fragment of SEQ ID NO: 10 encompassing nucleotides 1-1127, nucleotide 1127 represents the first 5’ nucleotide of SEQ ID NO: 9 (see sequence search results for SEQ ID NO: 9 against the published applications database).  Given this overlap, even assuming that nucleotides 1-1127, as recited in claim 51, are meant to be immediately flanking the 5’ end of the transgene, that arrangement is not reflected in the specification.  For these reasons, new claims 50-51 contain subject matter that is not property supported by the specification and amounts to New Matter
Scope of Enablement
9.	Claims 52-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cotton plants of event MON 88701, wherein the event is represented by the full-length SEQ ID NO: 10, does not reasonably provide enablement for a cotton plant comprising portions of said event.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a cotton plant or part thereof comprising the recombinant polynucleotide of claim 34, including wherein the plant further comprises the recited portions of SEQ ID NO: 10. 
Applicant teaches transformation event MON 88701, which the specification defines as follows: “The term “event” refers to a DNA molecule comprising the inserted DNA and the flanking cotton genomic DNA immediately adjacent to either side of the inserted DNA.  This DNA molecule is created by the act of inserting the transgenic DNA into the genome of the cotton plant, i.e., by the act of transformation. This DNA molecule therefore comprises a nucleotide sequence that is both specific to the event and that is unique to the genome of the cotton plant into which the transgenic DNA has been inserted, in that this nucleotide sequence contains both the sequence of a particular region of cotton genomic DNA and of the transgenic DNA insert. The arrangement of the inserted DNA in cotton event MON 88701 in relation to the surrounding cotton plant genome DNA is therefore specific and unique for cotton event MON 88701. This DNA molecule is also an integral part of the cotton chromosome of event MON 88701 containing plants and as such is static in the plant and may be passed on to progeny of the plant.” (page 9). 
Applicant teaches obtaining event MON 88701 by transforming cotton plants with transgenes encoding DMO and PAT enzymes, resulting in bialaphos and glufosinate resistance, and subsequently selecting the plant of the event from 151 individual transformants (Example 1).  Applicant teaches sequencing the portion of the cotton genome comprising the integrated event, present in unique configuration, and teaches SEQ ID NO: 10 as the sequence comprising the DNA of the inserted transgene (SEQ ID NO: 9) and the regions of the genomic DNA flanking the transgene at the 3’ and 5’ ends (Example 2; Brief Description of the Sequences on pages 7-8). 
Applicant does not teach how to make or use a plant comprising only portions of event MON 88701.  It is noted that claim 34 recites the transgene portion of the event, while claim 53 would encompass SEQ ID NO: 9 and any of the 24 contiguous nucleotides of the recited portions of SEQ ID NO: 10, in any orientation to each other.  The specification provides no guidance for how to use plants comprising said genus of cotton plants.  
The disclosure teaches that the site at which the transgene of the event gets incorporated is unique and unpredictable (see page 9 of the specification, quoted above).  This means that attempting to practice a cotton plant comprising a DNA molecule that represents only a portion of the event would require substantial further experimentation. 
For example, given the importance of the genomic location for the herbicide resistance conferred by the transgene of the event, if one were to introduce SEQ ID NO: 9 into a different and/or random location, one would not have been able to predictably use the resultant plant as it may or may not possess the desired tolerance to dicamba and glufosinate.  This is evidenced by the fact that that in order to identify event MON 88701, Applicant screened a large number of transformants for the desired properties (Example 1). 
The unpredictability of being able to use the genus of plants encompassed by the claims is borne out by the state of the prior art.  For example, Devine teaches that the development of a transgenic event with acceptable properties is much more complex than merely obtaining a transformant, and involves the screening of a large population of transgenic plants to eliminate those that do not meet the molecular requirements (Pest Manag. Sci. (2005) 61:312-317; pg. 314, right col. - pg. 315 left col). 
Moreover, even if one were able to identify the precise position in the cotton genome where the transgene is to be inserted to obtain cotton event MON 88701, it would be unpredictable to attempt to obtain a plant comprising the transgene in that locus, short of using the plants already comprising the event.  This is because no efficient gene targeting system is presently available for flowering plants.  Hohe et al, for example, teach that although great efforts have been undertaken to establish a gene targeting system in plants, to day, all attempts have been unsuccessful, except in one moss species (Hohe et al, Plant Cell Rep. (2003) 21:1135-1142, pg. 1135, right col.). 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention. 
Deposit of Biological Material
10.	Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel cotton plants of event MON 88701. Since the plant is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  A deposit of 625 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  It is noted that on page 16, the specificaiton states that a representative sample of seed comprising event MON 88701 has been deposited according to the Budapest Treaty with the ATCC.  However, there is indication that the deposit was accepted nor is there a statement indicating that access to the deposit would be irrevocably removed upon the issuance of a patent. 
It is noted that pursuant to MPEP 2409, where a statement is merely an indication that a deposit has been made (with no indication as to whether it has been accepted), there is no assurance that the requirements under 35 U.S.C. 112  have been satisfied.  Given that in the instant case, there is no indication that the deposit has been accepted, the deposit requirement is not met. 
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	          (v)	the deposit will be replaced if it should ever become inviable.
See MPEP 2404.01: The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
Conclusion
11.	No claims are allowed
12.	The claims appear free from the prior art.  The prior art does not teach or reasonably suggest the nucleic acid having the sequence of the full-length SEQ ID NO: 9.  The closest prior art is Van Eenennaam et al (US Patent 7,166,771), which teaches a nucleic acid molecule having 92.9% sequence identity to SEQ ID NO: 9 over 31.7% of the length of SEQ ID NO: 9. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921. The examiner can normally be reached Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662